Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is made NON-FINAL.

In view of the Appeal Brief filed on 03/17/2021, PROSECUTION IS HEREBY REOPENED. 
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below

/JOHN K FRISTOE JR/          Supervisory Patent Examiner, Art Unit 3733                                                                                                                                                                                              





Claims 4-6, and 17-20 are withdrawn from further consideration as previous set forth.



Claim 14 reads: 
14. (Currently Amended) A flexible vacuum-responsive base for a plastic container comprising: 
an outer support portion (30); 
a structured formation ring including a plurality of sequential formations, the sequential formations disposed in a substantially ring-like configuration; 
an outer inversion portion provided between the outer support portion and the structured formation ring; 
a substantially horizontal flat portion provided between the outer inversion portion and the structured formation ring; 
an inner inversion portion; 
and a central portion that includes a domed or elevated portion with a segment extending upwardly from, 
and at a steeper angle than, the inner inversion portion; 
wherein the structured formation ring, the inner inversion portion, and the central portion are configured to move, together in combination, upwardly relative to a support surface, to directly accommodate internal vacuum forces associated with said container without requiring the application of external forces; 
wherein the structured formation ring is configured to move from a first vertical level that is below the outer support portion in an unfilled condition to a second vertical level that is above the outer support portion in response to internal vacuum forces associated with the cooling of the contents, and 
wherein an oblique angle of the inner inversion portion relative to a vertical centerline is substantially the same when structured formation ring is at the first vertical level and when the structured formation ring is at the second vertical level; and 
the substantially horizontal flat portion is disposed at a higher vertical level than the outer support portion when the structured formation ring is at the first vertical level and when the structured formation ring is at the second vertical level.






Fig. 5: Before hot-filling

    PNG
    media_image1.png
    202
    385
    media_image1.png
    Greyscale



Fig. 6: after hot-filling.


    PNG
    media_image2.png
    244
    392
    media_image2.png
    Greyscale




Fig. 3: Before hot-filling



    PNG
    media_image3.png
    311
    889
    media_image3.png
    Greyscale


Fig. 4: After hot-filling


    PNG
    media_image4.png
    503
    857
    media_image4.png
    Greyscale







Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Melrose (20060138074), or in the alternative under 35 U.S.C. 103 as being unpatentable over Melrose.  Melrose teaches a base for a plastic container comprising an outer support portion 6, an outer , 

[0081] Associated with the initiator portion 1 is a control portion 5 which in this embodiment is a more steeply angled inverting section which will resist standing from the collapsed state.

Note that panel 5 has two sequential formations panels 1 and 5 in fig. 5 disposed in a substantially ring-like configuration, an outer inversion portion (the vertical portion at 8), a horizontal flat portion 13 provided between the outer inversion portion and the structured formation ring.  
[0079] To assist this occurring,…instep or recess 8 and decoupling structure 13, in this case a substantially flat, non-ribbed region..

		Regarding the inner inversion portion, the combination of portion 4 and the intermediate portion between portion 2 and 4 or the intermediate portion between portion 2 and 4, by itself, comprises the inner inversion portion, and this portion disposed radially inwardly of the structured formation ring 5, as set forth supra.
 




[AltContent: arrow][AltContent: arrow]
    PNG
    media_image5.png
    295
    212
    media_image5.png
    Greyscale







intermediate portion between portions 2 and 4

    PNG
    media_image6.png
    530
    400
    media_image6.png
    Greyscale



a central portion that includes a domed 2 or elevated portion with a segment extending upwardly from, and at a steeper angle than, the inner inversion portion.
Regarding the limitation “wherein the structured formation ring, the inner inversion portion, and the central portion are configured to move, together in combination, upwardly relative to a support surface, to directly accommodate internal vacuum forces associated with the cooling of the contents of said container without requiring the application of external forces”, note the movement from fig. 3 to fig. 4. Where all portions 2+3+4+5 are moved upward into fig. 4.
“[0042] FIG. 3: shows the base of FIG. 1 before collapsing; 
[0043] FIG. 4: shows the base of FIG. 2 following collapsing; 


[0029] … said container having at least one substantially transversely oriented pressure panel portion located in said lower portion, said pressure panel portion being capable of folding from one longitudinally inclined position to an inverted position to compensate for a change of pressure induced within the container.
…
[0097] In this way, the panel will be inverted from an upwardly inclined 
position FIGS. 11a to 11b to a downwardly inclined position as shown in FIGS. 
12a-d, except that the mechanical action is not provided.  The force is instead 
provided by the internal pressure of the contents.  

Regarding the limitation “wherein an oblique angle of the inner inversion portion relative to a vertical centerline is substantially the same when structured formation ring is at the first vertical level and when the structured formation ring is at the second vertical level”, note that the inner inversion portion is unchanged with respect to the angle with to a vertical center line as claimed when it move from unfilled to filled positions in figs 3 and 4.  
Note that that the structured formation ring at 5+1 (fig. 3) is below the outer support portion 6 in fig. 3 (unfilled position) and above the outer support portion 6 in response to internal vacuum forces in fig. 4.
Regarding the limitation “the substantially horizontal flat portion is disposed at a higher vertical level than the outer support portion when the structured formation ring is at the first vertical level and when the structured formation ring is at the second vertical level”, note that flat portion at 13 is always disposed at a higher vertical level then the outer support portion 6 in first and second positions in figs. 3 and 4.  Note that Melrose 
In the alternative, to the degree it is argued that Melrose does not teach the structure formation ring including a plurality of sequential formations, Melrose fig. 8 teaches the structure formation ring formed by portions 19.
angular set 19 and regions of lesser angular set 18, may provide for greater control over inversion of the panel. 

		It would have been obvious to one of ordinary skill in the art to provide angular set 19 in panel 5+1 of fig. 3 to provide greater control over inversion.
The following is an examiner’s statement of reasons for allowance:
Melrose teaches a structured formation ring at 5+1 (fig. 5) including a plurality of sequential formations, 

[0081] Associated with the initiator portion 1 is a control portion 5 which in this embodiment is a more steeply angled inverting section which will resist standing from the collapsed state.

Melrose also teaches an inner inversion portion comprises the combination of portion 4 and the intermediate portion between portion 2 and 4, and this portion disposed radially inwardly of the structured formation ring 5, as set forth supra.
Melrose also teaches a substantially horizontal flat portion at 13 (fig. 3) provided between the outer support portion and the structured formation ring, and a central portion that includes a domed 2 or elevated portion with a segment extending upwardly from, and at a steeper angle than, the inner inversion portion.
Regarding the limitation “wherein the structured formation ring, the inner inversion portion, and the central portion are configured to move, together in combination, upwardly relative to a support surface, to directly accommodate internal vacuum forces associated with the cooling of the contents of said container without requiring the application of external forces”, note the movement from fig. 3 to fig. 4.
Melrose does not teach the limitation in claim 1 wherein the inner inversion portion is disposed above a vertical level of the structured formation ring when the structured formation ring is at the first vertical level and when the structured formation ring is at the second vertical level.  The structure formation ring in Melrose is disposed below the formation ring  (5+1) in fig. 6.    

Claim 24 requires the inner inversion portion disposed above a vertical level of the outer support portion when the structured formation ring is at the first vertical level (unfilled condition).  Melrose shows the inner inversion disposed below a vertical level of the outer support portion 6 at the first vertical level (unfilled position).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Note that claims 1, 22, and 24 are allowed.  Therefore, applicant's arguments on these claims are moot.  
Regarding claim 14, applicant asserts that the examiner does not identify the outer an outer inversion portion provided between the outer support portion and the structured formation ring, note that the support ring in Melrose is at portion 6 where the bottle touches the surface in the filled position (fig. 4), and the outer inversion portion is the portion between this portion 6 and the flat portion. 13 in fig. 3.
Note that the examiner address all limitations of claim 14 as set forth supra.
 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541.  The examiner can normally be reached on 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733